DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 01/18/2022. 
The status of the Claims is as follows:
Claims 1-10, 15 and 16 have been cancelled;
Claim 11, 13 and 17 have been amended;
Claims 11-14, and 17-22 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cere (US 5212933) in view of Draper et al. (US 20080078588; Draper).

Regarding Claim 11 Cere discloses a wrapping machine (Fig. 1) with rotary platform (6) for wrapping products (8) with at least one band (5) of wrapping material, the wrapping machine comprising: 
a base (1, 15); 
a rotary platform (6), which defines a supporting plane (24) for at least one product (8) and is mounted on the base (1, 15) so as to rotate about a rotation axis (V) perpendicular to the supporting plane (6, 24); 
an intermediate disc (22) having a supporting bearing (19) mounted thereto that is interposed between the base (1, 15) and the rotary platform (6, 24) and distributed around the rotation axis (V) the intermediate disc (22) being mounted between the base (1, 15)  and the rotary platform (6, 24) and rotatbly coupled to the base (1, 15) and to the rotary platform (6) so as to rotate about the rotation axis(V); (Col 3 lines 32-44)
a guiding upright (2) parallel to the rotation axis (V);
a supporting slide (32), configured for receiving and retaining a reel (4) of the band of wrapping material (5), and movable along the guiding upright (2); (Col 2 lines 50-57) and 

a transmission system (12)
wherein the supporting bearing (19) is in contact with the base (1, 15) and the rotary platform (6), 
wherein the transmission system (12) is configured to rotate the rotary platform (6) and the intermediate disc (22) about the rotation axis (V) and comprises a driving device (31) arranged 
wherein the intermediate disc (22) has an annular shape coaxial to the rotation axis (V),(Fig. 2)
wherein the transmission system (12) further comprises guiding elements (14, 11a) for guiding the intermediate disc (22)  to about the rotation axis (V) (Col 4 lines 1-20) and 
wherein the guiding elements (14, 11a) include a plurality of gears (16b, 17), rotatably mounted on (via 37) a first plate (15) of the base (1, 15) so as to rotate about respective rotation axes parallel to the rotation axis (V), and are coupled with a ring gear (18) along an inner perimeter edge of the intermediate disc (22). (Fig. 2)

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc. 

Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42), the wrapping machine comprising: 
a base (12, Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 

an intermediate disc (30) a plurality of supporting rollers (38) interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25; Fig. 3); the supporting rollers (38) are mounted on an intermediate disc (30) being mounted between the base (12) and the rotary platform (42) and rotatably coupled to the base (12) and to the rotary platform (42) so 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing and the intermediate disc of Cere with a plurality of supporting rollers (38) and the intermediate disc (30) as taught by Draper since par 32 of Draper suggests that such a modification divides the weight of the product in a uniform manner, for the purposes of improving the efficiency and ease of use of the apparatus.

Regarding Claim 12 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the driving device (31) comprises a coupling system (13, 14, 16, and 17) for kinetically coupling the rotary platform (6) and the intermediate disc (22) to each other. (Col 4 lines 1-20)

Regarding Claim 13 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the coupling system (13, 14, 16, and 17) comprises a gear train (Col 4 lines 1-20) that comprises a central gear (16a) fixed to the rotary platform (6) coaxially to the rotation axis (V),  the ring gear (18) located along the inner perimeter edge of the intermediate disc (22) coaxially to the rotation axis (V), and the plurality of gears (16b, 17), which are distributed around (through rotation around the ring gear 18) the rotation axis (V), rotatably mounted on (via 37) the first plate (15) of the base (1, 15) and interposed between the central gear (16a) and the ring gear (18). (Fig. 2)

Regarding Claim 14 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the driving device (31) rotates the rotary platform (6) 

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc. 

Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42), the wrapping machine comprising: 
a base (12, Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 

an intermediate disc (30) having a plurality of supporting rollers (38) mounted thereto that are interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25; Fig. 3); the intermediate disc (30) being mounted between the base (12) and the rotary platform (42) and rotatably coupled to the base (12) and to the rotary platform (42) so as to rotate about the rotation axis dividing the weight of the product in a uniform manner for the purposes of improving the efficiency and ease of use of the apparatus. (par 32)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing and the intermediate disc of Cere with a plurality of supporting rollers (38) and the intermediate disc (30) as taught by Draper since par 32 of Draper suggests that such a modification divides the weight of the product in a uniform manner, for the purposes of improving the efficiency and ease of use of the apparatus.

Regarding Claim 17 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the base (1, 15) comprises the first plate (15) and a second plate (1a), connected to each other, and the rotary platform (6) is overlapped to the first plate (15).

Regarding Claim 18 the modified invention of Cere in view of Draper discloses the invention as described above. 
Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc; where each of the supporting rollers has a diameter equal to a distance between the base and the rotary platform.

Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42),  the machine comprising: 
a base (12, Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 

an intermediate disc (30) having plurality of supporting rollers (38) mounted thereto that are interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25; Fig 3); where each of the supporting rollers (38) has a diameter equal to a distance between the base (12) and the rotary platform (42) (Figs. 3, 4 , 6 and 7; par 28) dividing the weight of the product in a uniform manner, reducing vibrations and noise during operation for the purposes of improving the efficiency and ease of use of the apparatus. (par 32)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing and the intermediate disc of Cere with a plurality of supporting rollers (38) and the intermediate disc (30) as taught by Draper since par 32 of Draper suggests that such a modification divides the weight of the product in a uniform manner, for the purposes of improving the efficiency and ease of use of the apparatus.

Regarding Claim 19 the modified invention of Cere in view of Draper discloses the invention as described above. 

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers are mounted on the intermediate disc; where the supporting rollers are distributed according to and along at least two circumferences concentric to the rotation axis.

Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42), the machine comprising: 
a base (12; Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 

an intermediate disc (30) plurality of supporting rollers (38) interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25); where the supporting rollers (38) are distributed according to and along at least two circumferences (Fig. 3) concentric 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing and the intermediate disc of Cere with a plurality of supporting rollers (38) and the intermediate disc (30) as taught by Draper since par 32 of Draper suggests that such a modification divides the weight of the product in a uniform manner, for the purposes of improving the efficiency and ease of use of the apparatus.
 
Regarding Claim 20 the modified invention of Cere in view of Draper discloses the invention as described above. 

Where Cere discloses a supporting bearing (19), Cere does not expressly disclose a plurality of supporting rollers interposed between the base and the rotary platform and distributed around the rotation axis; the supporting rollers arranged along one of the circumferences are staggered with respect to the supporting roller arranged along another one of the circumferences that is adjacent to the one of the circumferences; 

Draper teaches a weighing apparatus used in a wrapping machine (par 2-3) with rotary platform (42), the machine comprising: 
a base (12, Fig. 3); 
a rotary platform (42), which defines a supporting plane for at least one product (load receiving surface par 28) (Fig. 3) and is mounted on the base (12) so as to rotate about a rotation axis (par 25) perpendicular to the supporting plane; 



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the supporting bearing and the intermediate disc of Cere with a plurality of supporting rollers (38) and the intermediate disc (30) as taught by Draper since par 32 of Draper suggests that such a modification divides the weight of the product in a uniform manner, for the purposes of improving the efficiency and ease of use of the apparatus.

Regarding Claim 21 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the first plate (15) is circular.

Regarding Claim 22 the modified invention of Cere in view of Draper discloses the invention as described above. Cere further discloses the second plate (1a) is rectangular.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Applicant’s Argument: Cere fails to disclose or suggest the claimed supporting rollers which are mounted to the intermediate disc, interposed between the base and the rotary platform, distributed around the rotation axis and in contact with the base and the rotary platform. 
Examiner’s Response: The Examiner relies on the teachings of Draper to read over the above limitations. Draper teaches an intermediate disc (30) a plurality of supporting rollers (38) interposed between a base (12) and the rotary platform (42) and distributed around the rotation axis (par 25; Fig. 3); the supporting rollers (38) are mounted on an intermediate disc (30) being mounted between the base (12) and the rotary platform (42)

Applicant’s Argument: Both Cere and Draper fail to disclose or suggest the claimed guiding elements for guiding the intermediate disc to rotate about the rotation axis wherein the guiding elements comprise a plurality of gears that are rotatably mounted on a first plate of the base so as to rotate about respective rotation axes parallel to the rotation axis and are coupled with a ring gear located along an inner perimeter edge of the intermediate disc. 
Examiner’s Response: The Examiner relies on Cere to teach the limitations: guiding elements (14, 11a) include a plurality of gears (16b, 17), rotatably mounted on (via 37) a first plate (15) of the base (1, 15) so as to rotate about respective rotation axes parallel to the rotation axis (V), and are coupled with a ring gear (18) along an inner perimeter edge of the intermediate disc (22). (Fig. 2)

Applicant’s Argument: The weigh platform (30) of Draper does not rotate about a rotation axis, instead it is stationary except for some small about of movement in the lateral direction and the bearings are not in contact with both the frame and load receiving surface. 
Examiner’s Response: Draper teaches at par 27 that the rocker pins may give freedom of movement to the intermediate disc (30) which the Examiner has interpreted as rotational movement via pins 36 in a slot formed in intermediate disc (30). Further, the Examiner understands that since the supporting rollers (38) pass through the intermediate disc (30) (fig. 3) and upon placement of a load onto the rotary platform (42) there is vertical movement (par 29) . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Draper US 20080078588 cited above teaches the alternate limitation where guiding elements comprise a plurality of guiding bearings (22) in contact with an inner perimeter edge of an intermediate disc (18). Where Draper suggests that such a bearing system is well known in the art. (par 25)

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731